DETAILED ACTION
This correspondence is in response to the communications received January 5, 2022.  Claims 1-12 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    401
    372
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    442
    676
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    435
    782
    media_image3.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 1B, 2 and 16B, a semiconductor device comprising:

a glass substrate (100, ¶ 0106);

a gate electrode (104) with tapered side surfaces over the glass substrate (as can be seen in Fig 1B);

a first insulating film (112) comprising any one of silicon oxide, silicon nitride, silicon oxynitride, and silicon nitride oxide over the gate electrode (¶ 0102);

an oxide semiconductor film over and in contact with the first insulating film (106), the oxide semiconductor film comprising a first oxide film comprising indium and gallium (106a) 

a first conductive film over and in contact with a top surface of the second oxide film, the first conductive film being in contact with a side surface of the first oxide film and a side surface of the second oxide film (116b);

a second conductive film over and in contact with the top surface of the second oxide film, the second conductive film being in contact with a side surface of the first oxide film and a side surface of the second oxide film (116a);

a second insulating film over the oxide semiconductor layer, the first conductive film, and the second conductive film (118 in Fig. 16B); and

a third insulating film over the second insulating film (720 in Fig. 16B),

wherein the second conductive film is electrically connected to a first electrode of a display element via an opening provided in the second insulating film and the third insulating film (16a connects 781 of display element, which is an OLED pixel element 719),

wherein a thickness of the side surface of the first oxide film is larger than a thickness of the side surface of the second oxide film in a cross-sectional view (106 is thicker than 106b), and



For claims 2 and 3, the following italicized portions are the noted differences from claim 1, where the other non-italicized portions are the same as claim 1.

Regarding claim 2, the Applicant disclose in Fig. 2, a semiconductor device comprising:

a substrate;

a gate electrode over the substrate;

a first insulating film over the gate electrode;

an oxide semiconductor film over and in contact with the first insulating film, the oxide semiconductor film comprising a first oxide film comprising indium, gallium, and zinc and a second oxide film overlapping with the first oxide film and comprising indium, gallium, and zinc;

a first conductive film over and in contact with a top surface of the second oxide film, the first conductive film being in contact with a side surface of the first oxide film and a side surface of the second oxide film;

a second conductive film;

a second insulating film over the oxide semiconductor layer, the first conductive film, and the second conductive film; and

a third insulating film over the second insulating film,

wherein the second conductive film is electrically connected to a first pixel electrode,

wherein a thickness of the side surface of the first oxide film is larger than a thickness of the side surface of the second oxide film in a cross-sectional view, and

wherein any one of the first oxide film and the second oxide film is crystalline.


Regarding claim 3, the Applicant disclose in Fig. 2, a  semiconductor device comprising:

a substrate;

a gate electrode with tapered side surfaces over the substrate;

a first insulating film comprising a stack of two or more of silicon oxide, silicon nitride, silicon oxynitride, and silicon nitride oxide over the gate electrode;

an oxide semiconductor film over and in contact with the first insulating film, the oxide semiconductor film comprising a first oxide film comprising indium and gallium and a second oxide film overlapping with the first oxide film and comprising indium and gallium;

a first conductive film over and in contact with a top surface of the second oxide film, the first conductive film being in contact with a side surface of the first oxide film and a side surface of the second oxide film;

a second conductive film over and in contact with the top surface of the second oxide film, the second conductive film being in contact with a side surface of the first oxide film and a side surface of the second oxide film;

a second insulating film over the oxide semiconductor layer, the first conductive film, and the second conductive film; and

a third insulating film over the second insulating film,

wherein the second conductive film is electrically connected to a first pixel electrode via an opening,

wherein a first angle between a bottom surface of the first oxide film and a side surface of the first oxide film is smaller than a second angle between a bottom surface of the second oxide film and a side surface of the second oxide film in a cross-sectional view, and

wherein any one of the first oxide film and the second oxide film is crystalline.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,647,934) in view of Kang et al. (US 2011/0104833).

    PNG
    media_image4.png
    511
    734
    media_image4.png
    Greyscale

Regarding claim 3, the prior art of Lee discloses in Fig. 1E, a semiconductor device comprising:

a substrate (100);

a gate electrode (G) with tapered side surfaces over the substrate (G over 100, where G has clearly visible tapered sidewalls);

a first insulating film (110) comprising a stack of two or more of silicon oxide, silicon nitride, silicon oxynitride, and silicon nitride oxide (col. 3, lines 55-60) over the gate electrode (110 on G);



the oxide semiconductor film comprising a first oxide film (120a’) comprising indium and gallium (col. 3, lines 65-66) and a second oxide film (120b’) overlapping with the first oxide (120a’ overlaps 120b’ vertically) film and comprising indium and gallium (col. 3, lines 65-66);

a first conductive film (S, col. 5, lines 20-21) over and in contact with a top surface of the second oxide film (S on 120b’), the first conductive film being in contact with a side surface of the first oxide film and a side surface of the second oxide film (S is in contact with the sidewall surfaces of both 120a’ and 120b’);

a second conductive film (D, col. 5, lines 20-21) over and in contact with the top surface of the second oxide film (D on top surface of 120b’), the second conductive film being in contact with a side surface of the first oxide film and a side surface of the second oxide film (D is in contact with the sidewall surfaces of both 120a’ and 120b’);

a second insulating film over the oxide semiconductor layer, the first conductive film, and the second conductive film (130 on S, D and top surface of 120b’); and

wherein the second conductive film (D) is electrically connected to a first pixel electrode via an opening (D connects to 140 through a discontinuity in 130, where 140 is a pixel electrode, col. 6, lines 23-26),

wherein a first angle between a bottom surface of the first oxide film and a side surface of the first oxide film is smaller than a second angle between a bottom surface of the second oxide film and a side surface of the second oxide film in a cross-sectional view (col. 4, lines 58-61, discusses that 120a’ and 120b’ have these specific angles).

First, Lee does not disclose the “third insulating film”, and thus does not fully disclose,
“a second insulating film over the oxide semiconductor layer, the first conductive film, and the second conductive film; and
a third insulating film over the second insulating film,
wherein the second conductive film is electrically connected to a first pixel electrode via an opening”.

    PNG
    media_image5.png
    462
    740
    media_image5.png
    Greyscale

Kang discloses in Fig. 7, provided above,

a third insulating film (26) over the second insulating film (26 on 24),
wherein the second conductive film (22b) is electrically connected to a first pixel electrode via an opening (22b electrically connects to a vertical portion of 28, where 28 is an electrode dedicated to the OLED pixel, the OLED device composed of layers 28, 32,  34).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a second insulating film over the oxide semiconductor layer, the first conductive film, and the second conductive film; and
a third insulating film over the second insulating film,
wherein the second conductive film is electrically connected to a first pixel electrode via an opening”,

in the invention or system of Jeong as taught by Kang, for the purpose of passivating the thin film transistor with the second insulating film for protection during subsequent fabrication steps and then forming a planarizing third insulating film to provide a flat surface for fabricating the light emitting elements for the benefit of uniform light output.

Secondly, Lee does not disclose in the embodiment of Fig. 1E explicitly teaching that, 
“wherein any one of the first oxide film and the second oxide film is crystalline”.

However, Lee discusses the details of the intended upper and lower oxide semiconductor layers being crystalline in nature however with different “crystallite” sizes in col. 2, lines 1-7.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein any one of the first oxide film and the second oxide film is crystalline”,

in the invention or system of Lee’s embodiment in Fig. 1E as taught by Lee discussing the invention, for the purpose of improving the reliability and electrical properties of the oxide semiconductor layers.

Regarding claim 6, Lee et al. disclose the semiconductor device according to claim 3, wherein the first conductive film and the second conductive film overlap with the gate electrode (as can be seen in Fig. 1E of Lee, both S and D overlap partially with G).



Regarding claim 9, Lee et al. disclose the semiconductor device according to claim 3, wherein the second conductive film extends beyond the opening (as can be seen in Fig. 1E of Lee, D extends horizontally past the opening / discontinuity in 130).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,647,934) in view of Kang et al. (US 2011/0104833) in view of Kim et al. (US 2009/0140243).

Regarding claim 12, Lee et al. disclose the semiconductor device according to claim 3, however Lee does not disclose this limitation in the claims.  

However this is a well known feature in the art for thin film transistors.  For instance, Kim discloses in Fig. 1A and in ¶ 0043, wherein the source / drain electrodes 23a, 23b are formed from “IZO”, where I represents indium and Z represents zinc.  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of, 

“wherein the first electrode comprises indium and zinc”, 

.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 7, 8, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 8 of U.S. Patent No. 10,886,413 in view of Kang et al. (US 8,399,274) in view of Jeong et al. (8,058,645) in view of Kim et al. (US 2009/0140243).

 It is noted here, that the repetition of the claim language in the following rejections will be included only when it is not readily apparent how the claims share similar limitations or when obviousness type rejection is required.  When claim numbers are only stated, it should be readily apparent to the reader, which limitations are shared by the instant application and the parent application.

Claim limitation(s) of the instant Application
Claim limitation(s) of the ‘413 patent

a semiconductor device comprising:

A.) a glass substrate;

B.) a gate electrode with tapered side surfaces over the glass substrate;

C.) a first insulating film comprising any one of silicon oxide, silicon nitride, silicon oxynitride, and silicon nitride oxide over the gate electrode;

D.) an oxide semiconductor film over and in contact with the first insulating film, the oxide semiconductor film comprising a D1.) first oxide film comprising indium and gallium and a D2.) second oxide film overlapping with the first oxide film and comprising indium and gallium;

E1.) a first conductive film over and in contact with a top surface of the second oxide 

E2.) a second conductive film over and in contact with the top surface of the second oxide film, the second conductive film being in contact with a side surface of the first oxide film and a side surface of the second oxide film;

F.) a second insulating film over the oxide semiconductor layer, the first conductive film, and the second conductive film; and

G.) a third insulating film over the second insulating film,

H.) wherein the second conductive film is electrically connected to a first electrode of a display element via an opening 

I.) wherein a thickness of the side surface of the first oxide film is larger than a thickness of the side surface of the second oxide film in a cross-sectional view, and

J.) wherein any one of the first oxide film and the second oxide film is crystalline.

a semiconductor device comprising: 

C.) an insulating film; (this lacks the material specifics) 

D1.) a first oxide film over and in contact with the insulating film, the first oxide film comprising indium and gallium; 

D2.) a second oxide film over and in contact with the first oxide film, the second oxide film comprising indium and gallium; and 

(only one source / drain electrode claimed here) E.) a conductive film over and in contact with a top surface of the second oxide film, the conductive film being in contact with a side surface of the first oxide film and a side surface of the second oxide film, 



(only the first oxide film is claimed here and not the second oxide film) J.) wherein the first oxide film is crystalline.  This limitation is met, since “wherein any one of” requires only one of the listed elements of J.) to be present.

Next, this patent’s claim 1 lacks limitations of:
1.)  the substrate being made of glass (obviousness rejection below), 
2.) B.) a gate electrode with tapered side surfaces over the glass substrate.  This limitation is met by claim 2 of the ‘413 patent, “further comprising a gate electrode with tapered side surfaces under the first oxide film”.

4.) F.) a second insulating film over the oxide semiconductor layer, the first conductive film, and the second conductive film (obviousness rejection below).
 G.) a third insulating film over the second insulating film (obviousness rejection below).
H.) wherein the second conductive film is electrically connected to a first electrode of a display element via an opening provided in the second insulating film and the third insulating film (obviousness rejection below).
5.) (portion of) J. wherein second oxide film is crystalline.  Again, this limitation is met, since “wherein any one of” requires only one of the listed elements of J.) to be present.

While the patent does not disclose, “a glass substrate”, it is the well known position in the art to have a TFT with OLED arrangement based upon a substrate made of glass.  Kang et al. (US 8,399,274) discloses a glass substrate (¶ 0019, “substrate 10 made of a transparent or substantially transparent material, such as, glass or plastic”).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of, “a glass substrate”, in the invention or system of the ‘413 patent as taught by Kang, for the purpose of providing a thermally stable and transparent substrate suitable for use in an OLED display arrangement.

The ‘413 patent fails to disclose in the claims, 3.) C.) a first insulating film 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of, “a first 

The ‘413 patent does not disclose:
4.) F.) a second insulating film over the oxide semiconductor layer, the first conductive film, and the second conductive film.
5.) G.) a third insulating film over the second insulating film.
6.) H.) wherein the second conductive film is electrically connected to a first electrode of a display element via an opening provided in the second insulating film and the third insulating film.


a second insulating film (24) over the oxide semiconductor layer (18a, equivalent to the channel), the first conductive film (one of 22a or 22b), and the second conductive film (other of 22a or 22b),
a third insulating film (26) over the second insulating film (26 over 24),
wherein the second conductive film (22b) is electrically connected to a first electrode (vertical portion of 28) of a display element (organic light emitting diode represented by film layers 28, 32, 34) via an opening provided in the second insulating film and the third insulating film (a discontinuity in both 24 and 26 provides the vertical portion of 28 electrical access to 22b).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed 
“a second insulating film over the oxide semiconductor layer, the first conductive film, and the second conductive film,
 a third insulating film over the second insulating film,
wherein the second conductive film is electrically connected to a first electrode of a display element via an opening provided in the second insulating film and the third insulating film”, in the invention or system of the ‘413 patent as taught by Kang, for the purpose of passivating the thin film transistor with the second insulating film for protection during subsequent fabrication steps and then forming a planarizing third insulating film to provide a flat surface for fabricating the light emitting elements for the benefit of uniform light output.

a semiconductor device comprising:

A.) a substrate;

B.) a gate electrode over the substrate;

C.) a first insulating film over the gate electrode;

D.) an oxide semiconductor film over and in contact with the first insulating film, the oxide semiconductor film comprising a D1.) first oxide film comprising indium, gallium, and zinc and a D2.) second oxide film overlapping with the first oxide film and comprising indium, gallium, and zinc;

E.) a first conductive film over and in contact with a top surface of the second oxide film, the first conductive film being in contact with a side surface of the first oxide film and a side surface of the second oxide film;

F.) a second conductive film;

G.) a second insulating film over the oxide semiconductor layer, the first conductive film, and the second conductive film; and

H.) a third insulating film over the second insulating film,

I.) wherein the second conductive film is electrically connected to a first pixel electrode,

J.) wherein a thickness of the side surface of the first oxide film is larger than a thickness of the side surface of the second oxide film in a cross-sectional view, and

K.) wherein any one of the first oxide film and the second oxide film is crystalline.



C.) an insulating film; 

D1.) a first oxide film over and in contact with the insulating film, the first oxide film comprising indium, gallium and zinc; 

D2.) a second oxide film over and in contact with the first oxide film, the second oxide film comprising indium, gallium and zinc; and 

E.) a conductive film over and in contact with a top surface of the second oxide film, the conductive film being in contact with a side surface of the first oxide film and a side surface of the second oxide film, 

K.) wherein the first oxide film is crystalline (this claim is satisfied by the ‘413 patent because the language of “wherein any 

J.) wherein a thickness of the side surface of the first oxide film is larger than a thickness of the side surface of the second oxide film in a cross-sectional view.

Next, this patent’s claim 8 lacks limitations of:
1.) A.) a substrate;
2.) B.) a gate electrode over the substrate;
3.) F.) a second conductive film;
G.) a second insulating film over the oxide semiconductor layer, the first conductive film, and the second conductive film; and

H.) a third insulating film over the second insulating film,


Kang et al. (US 8,399,274) discloses,
a substrate (10);
a gate electrode over the substrate (14a);
a second conductive film (22b);
a second insulating film (24) over the oxide semiconductor layer, the first conductive film (the two noted oxide semiconductors which make up the channel, already disclosed by the ‘413 patent, so here the channel 18a analogous to those films), and the second conductive film (22b); and
a third insulating film (26) over the second insulating film (26 on 24),
wherein the second conductive film (22b) is electrically connected to a first pixel electrode (22b connects directly and electrically to vertical portion of 28 which is 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of, 
“a substrate;
a gate electrode over the substrate;
a second conductive film;
a second insulating film over the oxide semiconductor layer, the first conductive film, and the second conductive film; and
a third insulating film over the second insulating film,
wherein the second conductive film is electrically connected to a first pixel electrode”, in the invention or system of the ‘413 patent as taught by Kang, for the purpose of passivating the thin film transistor with the second insulating film for protection during 

N/A
Claim 4, 
wherein the first conductive film and the second conductive film overlap with the gate electrode.
Claim 1 of the ‘413 patent does not explicitly disclose this limitation.  However this is a well known feature in the art of thin film transistors.  For instance, the Jeong reference discloses in Fig. 1, wherein the first conductive film (14a) and the second conductive film (14b) overlap with the gate electrode (14a, 14b overlap vertically with the gate 11).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of, 



wherein the first conductive film and the second conductive film overlap with the gate electrode.
Claim 8 of the ‘413 patent does not explicitly disclose this limitation.  However this is a well known feature in the art of thin film transistors.  For instance, the Jeong reference discloses in Fig. 1, wherein the first conductive film (14a) and the second conductive film (14b) overlap with the gate electrode (14a, 14b overlap vertically with the gate 11).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of, 


N/A
Claim 7, (depends from claim 1) wherein the second conductive film extends beyond the opening.
Claim 1 of the ‘413 patent does not disclose this limitation in the claims.  However this is a well known feature in the art for thin film transistors.  For instance, Kang discloses in Fig. 7, wherein the second conductive film (22b) extends beyond the opening (22b has portions that extend horizontally beyond the discontinuity in 24 and 26).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of, “wherein the second 


Claim 8 of the ‘413 patent does not disclose this limitation in the claims.  However this is a well known feature in the art for thin film transistors.  For instance, Kang discloses in Fig. 7, wherein the second conductive film (22b) extends beyond the opening (22b has portions that extend horizontally beyond the discontinuity in 24 and 26).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of, “wherein the second conductive film extends beyond the opening”, in the invention or system of the ‘413 patent as taught by Kang, for the purpose of 


N/A
Claim 10, (depends from claim 1) wherein the first electrode comprises indium and zinc.
Claim 1 of the ‘413 patent does not disclose this limitation in the claims.  However this is a well known feature in the art for thin film transistors.  For instance, Kim et al. (US 2009/0140243) discloses in Fig. 1A and in ¶ 0043, wherein the source / drain electrodes 23a, 23b are formed from “IZO”, where I represents indium and Z represents zinc.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of, “wherein the first electrode comprises indium and zinc”, in the invention or system of the ‘413 patent as taught by Kim, for the purpose of providing a transparent display device with 


Claim 8 of the ‘413 patent does not disclose this limitation in the claims.  However this is a well known feature in the art for thin film transistors.  For instance, Kim et al. (US 2009/0140243) discloses in Fig. 1A and in ¶ 0043, wherein the source / drain electrodes 23a, 23b are formed from “IZO”, where I represents indium and Z represents zinc.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of, “wherein the first electrode comprises indium and zinc”, in the invention or system of the ‘413 patent as taught by Kim, for the purpose of providing a transparent display device with transparent electrodes to aid in the transparent nature of the display.
Claim 12 depends from claim 3.
N/A


Allowable Subject Matter
Claims 1 and 2, and the claims that depend therefrom, would potentially be allowable, provided that the double patenting rejection is overcome.  The prior art fails to disclose the combination of claimed features in conjunction with the limitation of, “wherein a thickness of the side surface of the first oxide film is larger than a thickness of the side surface of the second oxide film in a cross-sectional view”.  The closest prior art of Jeong, in fact teaches away wherein the upper oxide semiconductor is thicker than the lower oxide semiconductor, see col. 6, lines 30-35.  Other prior art such as  Lee et al. (US 8,647,934) Fig. 1E shown below, is silent about the thicknesses.

    PNG
    media_image6.png
    373
    533
    media_image6.png
    Greyscale

Another similar reference, Kim et al. (US 8,410,479) Fig. 1, shown below, is silent about the thicknesses.

    PNG
    media_image7.png
    425
    537
    media_image7.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/EDUARDO A RODELA/Primary Examiner, Art Unit 2893